Citation Nr: 0013016	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran's had service during World War II. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating action, wherein the RO denied 
service connection for the cause of the veteran's death and 
basic eligibility to benefits under Chapter 35.  


FINDINGS OF FACT

1.  The veteran died in January 1996 as a result of cardio 
respiratory arrest, due to disseminated intravascular 
coagulopathy, sepsis, and massive gastrointestinal bleeding 
due to duodenal ulcer. 

2.  Prior the veteran's demise, service connection was not in 
effect for any disability.  

3.  The medical evidence does not tend to establish a nexus 
between service and the veteran's cardio respiratory arrest, 
due to disseminated intravascular coagulopathy, sepsis, and 
massive gastrointestinal bleeding due to duodenal ulcer.

4.  The veteran's cause of death is not related to service 
and he was not in receipt of a total disability rating or a 
total schedular rating at the time of his demise.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for eligibility to Dependent's Educational 
Assistance under Chapter 35, Title 38, United States Code 
have not been met.  38 U.S.C.A. § 3500 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the surviving spouse of the veteran, asserts 
service connection for the cause of the veteran's death is 
warranted because the veteran's ulcer which ultimately led to 
his demise was caused by his prisoner of war (POW) status.  
At her personal hearing in March 1999, the appellant and her 
son testified that as a prisoner of war the veteran had 
massive gastrointestinal bleeding that ultimately led to his 
ulcer.  The appellant testified that she and the veteran 
married in April 1941.  After marriage, the veteran enlisted 
and was held as a POW, although he told her that he was 
treated well in the prison camp.  Even though she could not 
recall the dates of the veteran's POW status, she noted that 
he was captured at the fall of Bataan and held captive for 
more than 30 days.

Under 38 U.S.C.A. § 1310, a surviving spouse of a qualifying 
veteran may be eligible for Dependency and Indemnity 
Compensation when service-connected disabilities were the 
principal or contributory cause of the veteran's demise.  
38 U.S.C.A. § 1310 (West 1991); Hilkert v. West, 12 Vet. 
App. 145 (1999); 38 C.F.R. § 3.312(b) (1999).  For such a 
death to be considered service connected, it must result from 
a disability incurred or aggravated in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  A 
service-connected disability is the principal cause of death 
when the disability singly or jointly was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312.

As with any other type of claim, a claimant seeking service 
connection has the initial burden of showing that the claim 
is well grounded.  38 U.S.C.A. § 5107; see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  For a claim to be well 
grounded, there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998). 

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required.  Grottveit v. 
Brown, 5 Vet. App. at 93; see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  A lay person is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995).

Review of the evidence in this case does not show that the 
appellant has submitted a well-grounded claim.  Here, the 
evidence consists of an Affidavit For Philippine Army 
Personnel report noting that the veteran was a prisoner of 
war who was captured on April 1942 and taken prisoner at 
Capas, Tarlac and released on October 25, 1942.  The report 
also notes that the veteran was included in the mass 
surrender at the fall of Bataan.  He joined the death march 
and concentration in Camp O'Donnell until released on 
September 25, 1942.  He then proceeded to Lupac, Nueva Ecija 
where he reunited with his family.  It was also noted that 
the veteran joined guerrilla forces in February 1945.  

Personnel Records from the Army of the Philippines and a 
physical examination report dated in September 1945 showing 
that the veteran incurred no wounds or injuries from service 
and that cardiovascular and abdominal examination were 
normal, as well as a June 1982, statement from J.G.D., M.D., 
certifying that he had examined the veteran for defective 
vision and hearing, an anxiety reaction, and malnutrition, 
are also of record.  

Additionally, by an Additional Information report received in 
January 1983, the U.S. Army Reserve Components of Personnel 
and Administration Center confirmed that the veteran was 
beleaguered from January to April 1942; missing on April 9, 
1942; no casualty status from April 10, 1942, to December 19, 
1944; missing from December 20, 1944, to February 5, 1945; 
that his status under MPA terminated in February 1945; and 
from February 1945 to September 1945 had recognized guerrilla 
service.  The report also confirms that the beginning date 
for the veteran's recognition was December 20, 1944, and he 
had no POW status.  

Also of record are the following: a Japanese military oath 
signed by the veteran; an extract from the Philippine Army; a 
July 1967 statement of service from the Philippine Army; and 
the certificate of death for the veteran reflecting that in 
January 1996 he died as a result of cardio respiratory 
arrest, due to disseminated intravascular coagulopathy, 
sepsis, and massive gastrointestinal bleeding due to duodenal 
ulcer.  An autopsy was not performed.

For service connection on a direct basis, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die).  However, the last two 
requirements must be supported by evidence of record.  Ruiz 
v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).  In this case the appellant has not 
provided any medical evidence which establishes a 
relationship between any of the causes of the veteran's death 
and his military service.  The available service medical 
record, (the September 1945 physical examination report), 
shows that pertinent clinical findings were normal and 
although the certificate of death shows that the veteran died 
as a result of cardio respiratory arrest, due to disseminated 
intravascular coagulopathy, sepsis, and massive 
gastrointestinal bleeding due to duodenal ulcer, the post-
service evidence is silent with regard to a nexus between the 
foregoing disorders and service.  Id.; see also, Caluza 
supra.  In fact, the only evidence suggesting a causal link 
between the service and the cause of the veteran's demise is 
the appellant's and her son's testimony.  Because their 
assertions are unsupported by the medical evidence, the claim 
is not well grounded.  Espiritu, supra.

The claim is not well grounded on a regulatory presumptive 
basis too.  During the pendency of the appeal, the appellant 
has maintained that as a prisoner of war the veteran had 
massive gastrointestinal bleeding that caused a duodenal 
ulcer and ultimately, lead to his demise.  However, the 
competent evidence does not support her assertions.  The 
objective evidence does not establish that the veteran was a 
prisoner of war.  38 U.S.C.A. § 101(32)(A)-(B); 38 C.F.R. 
§ 3.1(y) (The term "former prisoner of war" means a person 
who, while serving in the active military, naval, or air 
service, was forcibly detained in the line of duty (A) by an 
enemy government or its agents, or a hostile force, during a 
period of war; or (B) by a foreign government or its agents, 
or a hostile force, under circumstances which the Secretary 
finds to have been comparable to the circumstances under 
which persons have generally been forcibly detained or 
interned by enemy governments during periods of war.).  In 
January 1983, the state department confirmed that the veteran 
did not have POW status.  (See Additional Information report 
received in January 1983).  

Although the Board is not bound by a service department's 
findings that the veteran was not a POW, see VAOPGCPREC 14-94 
(June 8, 1994), the veteran's Affidavit of Philippine Army 
Personnel indicates that after the fall of Bataan he was held 
captive in 1942, and a signed document indicates that he 
signed an oath of obedience to the Imperial Japanese Forces 
occupying the Philippines, the evidence does not establish 
that the veteran was a POW.  The Board points out that the 
veteran did not have recognized service prior to December 20, 
1944, there is no showing that the oath was exacted as a 
condition of release from internment as a POW, and there is 
no competent evidence of record indicating that the veteran 
was a POW prior to December 1944.  38 C.F.R. § 3.1(y); 
Manibog v. Brown, 8 Vet. App. 465 (1996).  Because the 
competent evidence fails to establish that the veteran was a 
former POW, the Board need not address whether he contracted 
one of the enumerated diseases to a compensable degree after 
service.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. 
§ 3.309(c) (1999).  The matter is not well grounded in this 
respect.

Because the appellant's claim is not well grounded on a 
direct and presumptive basis, her claim, despite testimony 
presented and contentions raised on appeal, must be denied.  
Unsupported by medical evidence, lay opinions are 
insufficient to satisfy the statutory requirement of Section 
5107, and the lack of medical evidence of a nexus between the 
death causing disorders and service is fatal to the claim.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu, supra.

Throughout the pendency of her appeal, the VA apprised the 
appellant of evidence needed to complete her application, see 
38 U.S.C.A. § 5103(a) (West 1991), and because the appellant 
has fails to submit a well grounded claim, the VA has no duty 
to assist.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).

The appellant also seeks eligibility for Chapter 35 benefits.  
Regarding this matter, the Board acknowledges that 
educational assistance from the VA may be provided to 
surviving spouses of veterans who died of service-connected 
disabilities and to spouses of veterans with a service-
connected total disability permanent in nature.  38 U.S.C.A. 
§ 3500.  However, because the appellant's claim for service 
connection for the cause of the veteran's death is not well 
grounded, i.e., denied, and because the evidence shows that 
entitlement to a total disability rating was not in effect at 
the time of the veteran's demise, the requisite criteria for 
eligibility for benefits in this respect is denied.  
38 U.S.C.A. § 3500; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.).  The matters on appeal are 
denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Dependent's Educational benefits under 
Chapter 35 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

